Citation Nr: 1724833	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right heel disability, to include denervation extensor digitorum brevis (EDB).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.  The Board previously considered and remanded this issue in September 2015 and January 2016.


FINDINGS OF FACT

The weight of the evidence is against finding a connection between the in-service injury and the current right heel nerve disability.


CONCLUSION OF LAW

The criteria for service connection for a right foot or heel disability have not been met.  38 U.S.C.A. §§ 1131, 5103 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In June 2011, the RO sent the Veteran a letter that satisfied VA's notice requirements.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified and available medical records have been obtained and considered, including private and Social Security records.  The RO made two separate requests for records from ETSU Orthopedics but no response was received.  In September 2011, the RO informed the Veteran that the records had not been obtained and he should provide any copies available to him.  VA provided examinations for the right foot in August 2011 and October 2015.  There is no indication or assertion that the examinations were inadequate to decide the claim.  Rather, the October 2015 examiner discussed current findings, in-service incurrences, and lay evidence and provided rationale for conclusions.  The Board has carefully reviewed the record and finds no additional development is needed for the claims.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

The Veteran asserts that he has a current right heel disability related to a zip-lining injury in service.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, but he is not competent to determine the etiology of a nerve disability as this requires specialized medical training and testing to understand the complex nature of the neurologic and musculoskeletal systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds him credible, as his statements have been detailed and consistent.

Based on the evidence, the Board finds that the criteria for service connection for a right foot or heel disability have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows a current right heel disability.  The August 2011 examiner diagnosed denervation extensor digitorum brevis (EDB) and right calcaneal neuropathy.  The October 2015 examiner diagnosed unspecified right heel pain.  

Next, resolving all doubt in the Veteran's favor, the evidence shows an in-service right heel injury.  During the Board hearing, the Veteran reported an in-service incident where he climbed a water tower, repelled down a zip line, missed the sand pit, and landed hard on his right heel.  The Veteran pointed to a February 1977 service treatment record that shows a calcaneus stress fracture.  In the record, left is circled as the side affected, but the Veteran reported that the medical provider made a mistake and his right heel was actually affected.  The Board accepts the Veteran's report that the record incorrectly identified the affected heel.  The prescribed treatment was sponge heel pads, ice/cold packs, and Tylenol.     

Finally, however, the weight of the evidence is against finding a connection between the in-service injury and the current nerve condition.  The Veteran separated from service eight months after the reported heel injury.  The September 1977 separation examiner found no disabilities of the feet or lower extremities.  Similarly, the Veteran did not report any foot trouble, neuritis, or bone or joint problems at separation but he did report other concerns such as an episode of chest pain and dizziness after taking medication.  The August 2011 examiner noted that the Veteran was able to perform manual labor, working in insulation for many years after service.  The October 2015 examiner was instructed to consider the Veteran's report of injury in service and assume that the February 1977 record was for the right heel.  The examiner opined that the Veteran's current right heel disability was less likely than not related to service.  The examiner explained that there was no residual radiographic evidence of a calcaneus stress fracture and there is insufficient evidence to support the Veteran's assertion that the symptoms are quantitatively greater based on the progression of the musculoskeletal disease process.  After a review of medical literature addressing chronic plantar heel pain, the examiner concluded that the Veteran's foot complaints are best related to age and being overweight.       

The October 2015 examiner provided an explanation for the finding of no residuals from an in-service injury and an alternate etiology for the Veteran's symptoms.  The Board finds the examiner's opinion along with the negative findings at separation from service outweigh the Veteran's reports of on-going disability.  As such, service connection is not warranted.  See 38 C.F.R. § 3.303.  


ORDER

Service connection for a right foot or heel disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


